      0:20-cv-02151-TMC        Date Filed 01/25/21      Entry Number 18        Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION


Loyd Anthony Willis a/k/a Fresh,  )
                                  )
                    Petitioner,   )                 Civil Action No. 0:20-cv-2151-TMC
                                  )
vs.                               )                               ORDER
                                  )
Bryan K. Dobbs, Warden,           )
                                  )
                    Respondent.   )
                                  )
 _________________________________)

       Petitioner Loyd Anthony Willis (“Petitioner”), a federal prisoner proceeding pro se, filed

this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 on June 5, 2020. (ECF No.

1). In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c), D.S.C., this

matter was referred to a magistrate judge for pretrial handling. Now before the court is the

magistrate judge’s Report and Recommendation (“Report”), which recommends that the Petition

be dismissed without prejudice for lack of subject matter jurisdiction and without requiring the

Respondent to file a return. (ECF No. 11). Petitioner filed objections to the Report on August 10,

2020, (ECF No. 13), and this matter is now ripe for review.

       The recommendations set forth in the Report have no presumptive weight, and this court

remains responsible for making a final determination in this matter. Wimmer v. Cook, 774 F.2d

68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). The court is

charged with making a de novo determination of those portions of the Report to which a specific

objection is made, and the court may accept, reject, modify, in whole or in part, the

recommendation of the magistrate judge or recommit the matter with instructions. 28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which are not


                                                1
      0:20-cv-02151-TMC          Date Filed 01/25/21        Entry Number 18        Page 2 of 9




objected to—including those portions to which only ‘general and conclusory’ objections have been

made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017).

“An objection is specific if it ‘enables the district judge to focus attention on those issues—factual

and legal—that are at the heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v.

One Parcel of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other hand, objections

which merely restate arguments already presented to and ruled on by the magistrate judge or the

court do not constitute specific objections. See, e.g., Howard v. Saul, 408 F. Supp. 3d 721, 726

(D.S.C. 2019) (noting “[c]ourts will not find specific objections where parties ‘merely restate word

for word or rehash the same arguments presented in their [earlier] filings’”); Ashworth v.

Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)

(noting that objections which were “merely almost verbatim restatements of arguments made in

his response in opposition to Respondent’s Motion for Summary Judgment . . . d[id] not alert the

court to matters which were erroneously considered by the Magistrate Judge”). Furthermore, in

the absence of specific objections to the Report, the court is not required to give any explanation

for adopting the magistrate judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F.

Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Additionally, since Petitioner is proceeding pro se, this court is charged with construing

his Petition and filings liberally in order to allow for the development of a potentially meritorious

case. See Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081

(2007); Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (noting that “when confronted with the

objection of a pro se litigant, [the court] must also be mindful of [its] responsibility to construe pro

se filings liberally”). This does not mean, however, that the court can ignore a pro se party’s



                                                   2
       0:20-cv-02151-TMC              Date Filed 01/25/21           Entry Number 18            Page 3 of 9




failure to allege or prove facts that establish a claim currently cognizable in a federal district court.

See Stratton v. Mecklenburg Cty. Dep’t of Soc. Servs., 521 Fed. App’x 278, 290 (4th Cir. 2013)

(quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1277–78 (4th Cir. 1985) (noting that

“‘district judges are not mind readers,’ and the principle of liberal construction does not require

them to ‘conjure up questions never presented to them or to construct full-blown claims from

sentence fragments’”).

                             I. BACKGROUND/PROCEDURAL HISTORY

         In the Report, the magistrate judge set forth the relevant facts, see (ECF No. 11 at 1–2),

and Petitioner did not object to that portion of the Report, see (ECF No. 13). Briefly, in 2011,

Petitioner pled guilty in the United States District Court for the Southern District of Georgia to

unlicensed dealing of firearms, being a felon in possession of a firearm, and distribution of

controlled substance. See (ECF No. 11 at 1 (citing United States v. Willis, Cr. No. 2:10-cr-61)). 1

Subsequently, Petitioner was sentenced to an aggregate term of imprisonment of 188 months. Id.

Petitioner did not appeal his conviction or his sentence. Then, in 2015, Petitioner moved to vacate

his sentence pursuant to 28 U.S.C. § 2255; however, his motion was denied as untimely. Id.; see

also (ECF No. 1 at 3–4, 5).

         Petitioner now seeks habeas relief from this court pursuant to 28 U.S.C. § 2241. (ECF No.

1). Petitioner raises two grounds in support of his § 2241 petition. First, he contends that his guilty

plea for unlawful possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1)

was not knowingly and intelligently made and, therefore, should be vacated based on the United

States Supreme Court’s opinion in Rehaif v. United States, 139 S. Ct. 2191 (2019). (ECF No. 1 at


1
 The court may take judicial notice of court and public records related to Plaintiff’s state criminal proceedings. See
Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (noting that courts “may properly take judicial
notice of matters of public record”); Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (noting “‘the
most frequent use of judicial notice is in noticing the content of court records.’”).

                                                          3
      0:20-cv-02151-TMC           Date Filed 01/25/21      Entry Number 18        Page 4 of 9




6–7, 9). Second, Petitioner argues that the sentencing court improperly sentenced him to 188

months’ imprisonment when the maximum term of imprisonment on any of his charges was 120

months. Id. at 6, 8.

                               II. MAGISTRATE JUDGE’S REPORT

        In her Report, the magistrate judge correctly noted that Petitioner cannot challenge his

conviction or sentence under § 2241 unless he can satisfy the “savings clause” of § 2255, which

requires him to demonstrate that the relief available under § 2255 is “inadequate or ineffective to

test the legality of his detention.” 28 U.S.C. § 2255(e); see also (ECF No. 11 at 3). Further,

because the savings clause is a “jurisdictional provision,” this court is without jurisdiction to rule

on a § 2241 petition if such a showing is not made. United States v. Wheeler, 886 F.3d 415, 423

(4th Cir. 2018); see also Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (holding that district

courts must dismiss §2241 habeas petitions that do not fall within the savings clause for lack of

jurisdiction).

        As the magistrate judge recognized, it is well-settled in this circuit that, in order to

demonstrate that a § 2255 motion is inadequate or ineffective to test the legality of a conviction, a

petitioner must establish the following:

                 (1) at the time of the conviction, settled law of this circuit or the
                 Supreme Court established the legality of the conviction;

                 (2) subsequent to the prisoner’s direct appeal and first § 2255
                 motion, the substantive law changed such that the conduct of which
                 the prisoner was convicted is deemed not to be criminal; and

                 (3) the prisoner cannot satisfy the gatekeeping provisions of § 2255
                 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000); see also (ECF No. 43 at 4). Subsequently, the

Fourth Circuit articulated a four-part test to determine whether a § 2255 motion is “inadequate and

ineffective” to raise challenges to sentencing errors:

                                                  4
       0:20-cv-02151-TMC              Date Filed 01/25/21           Entry Number 18            Page 5 of 9




                  (1) at the time of sentencing, settled law of this circuit or the
                  Supreme Court established the legality of the sentence;

                  (2) subsequent to the prisoner’s direct appeal and first § 2255
                  motion, the aforementioned settled substantive law changed and was
                  deemed to apply retroactively on collateral review;

                  (3) the prisoner is unable to meet the gatekeeping provisions of §
                  2255(h)(2) for second or successive motions; and

                  (4) due to this retroactive change, the sentence now presents an error
                  sufficiently grave to be deemed a fundamental defect.

Wheeler, 886 F.3d at 429.

         As to Petitioner’s claim that the Supreme Court’s decision in Rehaif renders his § 922(g)(1)

guilty plea and conviction invalid, the magistrate judge concluded that, based on Fourth Circuit

precedent, Petitioner failed to satisfy the second prong of the Jones test which requires a showing

that “subsequent to the prisoner’s direct appeal and first § 2255 motion, the substantive law

changed such that the conduct of which the prisoner was convicted is deemed not to be criminal,”

226 F.3d at 334. (ECF No. 11 at 4). Specifically, the magistrate judge found that “Petitioner does

not argue that Rehaif rendered the conduct for which he was convicted not criminal[;]” rather, “he

only argues that he entered his guilty plea without understanding the ramifications that Rehaif

would bring.” Id. Accordingly, the magistrate judge concluded that the conduct to which

Petitioner pled guilty and was subsequently convicted continued to be criminal even after Rehaif

and that Petitioner, therefore, could not satisfy the second prong of Jones. 2 Id. Thus, the

magistrate judge found the court does not have jurisdiction to consider Petitioner’s challenge to

his guilty plea and conviction. Id.


2
  In reaching this conclusion, the magistrate judge relied on Capalbo v. Antonelli, C/A No. 1:19-cv-1946-TMC, 2020
WL 3496641, at *3 (D.S.C. June 29, 2020), aff’d, 832 Fed. App’x 229 (4th Cir. 2020); Hughes v. Mackelburg, C/A
No. 8:19-3390-HMH-JDA, 2020 WL 1429351, at *2 (D.S.C. Mar. 24, 2020); Hoffman v. Breckon, C/A No. 7:18-cv-
265, 2020 WL 929589, at *9 (W.D. Va. Feb. 26, 2020), appeal docketed, No. 20-6322 (4th Cir. July 17, 2020)
(collecting district court cases in the Fourth Circuit finding § 2241 petitioners could not meet the second element of
the Jones test based on Rehaif).

                                                          5
      0:20-cv-02151-TMC          Date Filed 01/25/21      Entry Number 18        Page 6 of 9




       Similarly, with respect to Petitioner’s second claim that his sentence was improperly

calculated, the magistrate judge determined that Petitioner could not satisfy the second prong of

the Wheeler test that, “subsequent to the prisoner’s direct appeal and first § 2255 motion, the

aforementioned settled substantive law changed and was deemed to apply retroactively on

collateral review[,]” 886 F.3d at 429. (ECF No. 11 at 4–5). The magistrate judge found that,

because Petitioner asserts no change in the substantive law as to the United States Sentencing

Guidelines or the statutory penalties for his convictions and merely “argues that the sentencing

court misapplied the [guidelines] that were in effect at the time he was sentenced[,]” he could not

satisfy the second prong and the court also lacks jurisdiction to address this claim. Id. at 5.

Therefore, the magistrate judge recommends the court dismiss the Petition (ECF No. 1) without

prejudice for lack of subject matter jurisdiction. Id.

                                          III. DISCUSSION

       Petitioner filed objections to the Report. See (ECF No. 13). However, Petitioner makes

no specific challenges to any of the magistrate judge’s findings or conclusions. See id. Indeed,

the bulk of Petitioner’s objections are entirely unrelated and unresponsive to the magistrate judge’s

Report, including a detailed statement of how he believes his sentence should have been calculated.

See id. These objections merely restate the conclusory allegations and arguments set forth in his

Petition. Compare id., with (ECF No. 1 at 8). It is well-settled in this Circuit that “an objection

that merely repeats the arguments made in the briefs before the magistrate judge is a general

objection and is treated as a failure to object.” Jesse S. v. Saul, No. 7:17-cv-00211, 2019 WL

3824253, at *1 (W.D. Va. Aug. 14, 2019); see also, e.g., Howard, 408 F. Supp. 3d at 726 (noting

“[c]ourts will not find specific objections where parties ‘merely restate word for word or rehash

the same arguments presented in their [earlier] filings’”); Nichols v. Colvin, No. 2:14-cv-50, 2015



                                                  6
      0:20-cv-02151-TMC          Date Filed 01/25/21      Entry Number 18         Page 7 of 9




WL 1185894, at *8 (E.D. Va. Mar. 13, 2015) (finding that the rehashing of arguments raised to

the magistrate judge does not comply with the requirement to file specific objections). Indeed, a

district court “may reject perfunctory or rehashed objections to R&Rs that amount to a second

opportunity to present the arguments already considered by the Magistrate Judge.” Heffner v.

Berryhill, No. 2:16-cv-820, 2017 WL 3887155, at *3 (D.S.C. Sept. 6, 2017) (internal quotation

marks omitted).

       Liberally construed, Petitioner’s only objection to the Report is his argument that the

magistrate judge erred in concluding the court does not have jurisdiction to correct his sentence.

See (ECF No. 13 at 3). However, Petitioner fails to identify any error in the magistrate judge’s

analysis or to present any argument as to how he satisfies the second prong of Wheeler such that

it is proper for the court to exercise jurisdiction over this matter. Objections which “merely express

disagreement with the magistrate judge’s Report . . . in lieu of any actual argument or specific

assertion of error in the magistrate judge’s findings” do not constitute specific objections requiring

de novo review by this court. Lowdermilk v. LaManna, Civ. A. No. 8:07-2944-GRA, 2009 WL

2601470, at *2 (D.S.C. Aug. 21, 2009); see also Orpiano v. Johnson, 687 F.2d 44, 47–48 (4th Cir.

1982) (noting that de novo review is not required where a party makes only general and conclusory

objections that do not direct the court to a specific error in the Report). Accordingly, the court

need only review the Report for clear error. Dunlap v. TM Trucking of the Carolinas, LLC, 288

F. Supp. 3d 654, 662 (D.S.C. 2017).

       The only clear error which the court has identified is the magistrate judge’s failure to apply

Eleventh Circuit law when determining whether, under the second prong of the Jones test, the

conduct for which Petitioner was convicted is still considered criminal. “In evaluating substantive

claims under the savings clause, a district court must look to the substantive law of the circuit



                                                  7
      0:20-cv-02151-TMC         Date Filed 01/25/21       Entry Number 18        Page 8 of 9




where a defendant was convicted.” Hahn v. Moseley, 931 F.3d 295, 301 (4th Cir. 2019) (internal

quotation marks omitted). The applicable “procedural law,” however, is that of the district court’s

home circuit. Hahn, 931 F.3d at 301. Thus, in this case, the magistrate judge properly applied the

Fourth Circuit’s procedural tests in Jones and Wheeler; however, because Petitioner was convicted

in the Southern District of Georgia, the magistrate judge should have applied the substantive law

of the Eleventh Circuit Court of Appeals. Nevertheless, under both Fourth Circuit and Eleventh

Circuit precedent, possession of a firearm by a convicted felon—the conduct to which Petitioner

pled guilty and for which he was convicted—remains a criminal offense. See, e.g., In re Palacios,

931 F.3d 1314, 1315 (11th Cir. 2019) (explaining that Rehaif “did not announce a ‘new rule of

constitutional law,’ but, instead, clarified that, in prosecuting an individual under 18 U.S.C. §

922(g) and 18 U.S.C. § 924(a)(2) . . . the government must prove that the defendant knew he

violated each of the material elements of § 922(g)”); Hoffman v. Breckon, C/A No. 7:18-cv-265,

2020 WL 929589, at *9 (W.D. Va. Feb. 26, 2020), appeal docketed, No. 20-6322 (4th Cir. July

17, 2020) (collecting district court cases in the Fourth Circuit finding § 2241 petitioners could not

meet the second element of the Jones test based on Rehaif). Therefore, despite this error, the

magistrate judge reached the correct conclusion that Petitioner cannot satisfy the second prong of

the Jones test and this court does not have jurisdiction to consider Petitioner’s claims.

                                          IV. CONCLUSION

       After a careful and thorough review of the Report and record under the appropriate

standards, as set forth above, the court adopts the Report (ECF No. 11) as modified herein.

Accordingly, having concluded that it lacks jurisdiction, the court DISMISSES Petitioner’s § 2241

Petition (ECF No. 1) without prejudice.




                                                  8
      0:20-cv-02151-TMC          Date Filed 01/25/21      Entry Number 18         Page 9 of 9




       A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find both that his constitutional claims are debatable and that any

dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant

matter, the court finds that the petitioner failed to make a “substantial showing of the denial of a

constitutional right.” Accordingly, the court declines to issue a certificate of appealability.

       IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      United States District Judge

Anderson, South Carolina
January 25, 2021




                                                  9
